Citation Nr: 1107682	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  10-01 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for a bilateral great 
toenail disability.  

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to service connection for gout affecting the 
bilateral legs.  

4.  Entitlement to service connection for a lung disorder (other 
than obstructive sleep apnea), claimed as due to herbicide 
exposure.  

5.  Entitlement to service connection for obstructive sleep 
apnea.  

6.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD), an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and L.B.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to October 
1972 and from February 1973 to February 1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2009 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) above.  

In September 2010, the Veteran and his wife, L.B., testified 
before the undersigned Veterans Law Judge via video conference.  
A transcript of the hearing is associated with the claims file.  

In addition to the issues listed on the title page of this 
decision, the May 2009 rating decision denied entitlement to 
service connection for major depression and attention deficit 
disorder (ADD).  The Veteran perfected appeals as to the 
depression and ADD issues; however, at the September 2010 
hearing, he testified that he wished to withdraw the issues 
involving ADD and an acquired psychiatric disorder other than 
PTSD, including specifically major depression.  See also 
statement from the Veteran's representative dated September 2010.  
Therefore, the Board finds the Veteran has withdrawn his appeal 
as to those issues and they will not be discussed herein.  See 38 
C.F.R. §§ 20.202, 20.204 (2010).  The recent decision in Rice v. 
Shinseki, 22 Vet. App. 447 (2009) does not provide a basis to 
address a claim (an acquired psychiatric disorder other than 
PTSD) that has been withdrawn by the Veteran himself.

The issues of entitlement to an increased rating for 
service-connected bilateral knee disabilities and 
essential hypertension have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over those issues and they are referred to 
the AOJ for appropriate action, if needed.


FINDINGS OF FACT

1.  The lay and medical evidence of record preponderates against 
a finding that the Veteran currently has a bilateral great 
toenail disability or migraine headaches that have continued 
since service and are due to any incident or event in active 
military service.  

2.  The preponderance of the most competent, credible, and 
probative evidence of record is against a finding that the 
Veteran currently has gout that has continued since service and 
is due to any incident or event in active military service.  

3.  The preponderance of the evidence is against a finding that 
the Veteran currently has a lung disorder that is due to any 
incident or event in active military service, including exposure 
to herbicides.  

4.  The preponderance of the most competent, credible, and 
probative evidence of record is against a finding that the 
Veteran currently has obstructive sleep apnea that is due to any 
incident or event in active military service.  

5.  The most competent, credible, and probative evidence of 
record preponderates against a finding that the Veteran currently 
has PTSD that is due to any incident or event in active military 
service.  


CONCLUSIONS OF LAW

1.  A bilateral great toe disability and headaches were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303 (2010).  

2.  Gout was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2010).  

3.  A lung disorder, including obstructive sleep apnea, was not 
incurred in or aggravated by service, nor may it be presumed that 
a lung disorder, including obstructive sleep apnea, was incurred 
as a result of exposure to herbicides during military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

4.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of incurrence or aggravation 
of a disease or injury in service; and (3) medical evidence of a 
nexus between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  Depending on the evidence and contentions of record in a 
particular case, lay evidence can be competent and sufficient to 
establish a diagnosis and medical etiology of a condition.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Great Toenail Disability and
Migraine Headaches

The Veteran has asserted that service connection is warranted for 
a great toenail disability because, when he was stationed at 
Fitzsimmons Army Medical Center, both of his big toenails 
(hereinafter "great toenails") were trimmed and narrowed down.  
The Veteran asserts, however, that the entire nail bed was not 
completely trimmed, which resulted in occasional difficulty 
walking due to sections of his great toenails growing out.  

The Veteran has also asserted that service connection is 
warranted because he suffered from, and was diagnosed with, 
migraine headaches during service, and that he gets migraine 
headaches from time to time.  

The service treatment records (STRs) corroborate the Veteran's 
report of in-service treatment for a toenail condition and 
headaches.  The STRs show that, in July 1975, the Veteran sought 
treatment for recurrent ingrown toenails that had persisted for 
"years."  The Veteran was advised to return for treatment if 
the problem recurred and subsequently, in January 1976, the 
fibular border of the Veteran's right great toenail was removed.  

The STRs do not contain any other complaints, treatment, or 
findings related to a toenail disability that persisted 
throughout the Veteran's second period of active service.  In 
fact, at the Veteran's separation examination in February 1977, 
his feet were normal on clinical evaluation and he specifically 
denied having foot trouble, providing evidence against this own 
claim.  

The STRs show that the Veteran sought treatment for headaches 
several times during service.  In March 1974, the Veteran sought 
treatment for migraine headaches that had persisted since that 
morning.  The examining physician noted the Veteran had a five 
year history of migraines, which apparently had been treated with 
medication as the Veteran was requesting a refill.  While the 
Veteran complained of "migraine headaches," the examiner noted 
that he doubted the Veteran had migraine headaches, given his 
history, and specifically noted that the Veteran was given a 
refill on medication for sinus headaches.  Such facts clearly 
provide highly probative evidence against this claim, undermining 
the Veteran's belief that he was being treated for migraines 
during service.

In this regard, a February 1975 STR also reflects that the 
Veteran was prescribed medication for headaches that resulted 
from crushed sinuses.  

Nevertheless, the Veteran continued to complain of headaches 
throughout his second period of service, including on several 
occasions when he sought treatment for cold symptoms.  In April 
1975, the examining physician noted that the Veteran's headaches 
were now related to emotional stress and were now migraines, 
although the notation of migraine headaches was included in 
quotation marks, which suggests that the Veteran reported that 
his headaches were migraine headaches.  Regardless, the evidence 
shows continued complaints of headaches, which were noted to have 
a questionable etiology in October 1975.  Otherwise, the STRs, 
including the February 1977 separation examination report, are 
negative for any complaints, treatment, or findings related to 
headaches, including sinus or migraine headaches.  

The Veteran has asserted that both of his great toenails have 
become infected a number of times, which resulted in toe 
swelling.  However, the Veteran has not submitted any lay or 
medical evidence that shows he has experienced continued toenail 
symptoms since he was discharged from military service.  In fact, 
the post-service treatment records, dated from 1999 to 2010, do 
not contain any complaints, treatment, or findings related to a 
chronic bilateral great toenail disability, including a 
disability that is manifested by recurrent ingrown or infected 
toenails.  

In this regard, the Board notes that, while the Veteran has 
asserted that his great toenails have become infected, he has not 
indicated when these infections occurred and, thus, the Board 
finds that there is no competent lay or medical evidence showing 
that he has manifested a bilateral great toenail disability since 
service, including during the pendency of this claim and appeal.  

Likewise, while the Veteran has asserted that he suffers from 
migraine headaches from time to time, he has not specifically 
stated that he continued to suffer from headaches since military 
service.  Nor has he submitted any other lay or medical evidence 
that shows he has complained of or sought treatment for headaches 
from the time he was separated from service in 1977 to the 
present time.  Indeed, the post-service treatment records are 
negative for any pertinent complaints, treatment, or findings 
related to headaches of any nature.  As a result, the Board finds 
there is no competent lay or medical evidence showing that the 
Veteran has manifested a chronic headache disability since 
service, including during the pendency of this claim and appeal.  

Without proof of the existence of the disability being claimed, 
there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the 
Court of Appeals for Veterans Claims has held that the presence 
of a chronic disability at any time during the claims process can 
justify a grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 
(2007).  However, while the evidence shows that the Veteran 
received treatment for an ingrown right great toenail and 
headaches during service, there is no lay or medical evidence of 
record that shows the in-service ingrown right toenail and 
headaches resulted in a chronic headache or bilateral great 
toenail disability.  Indeed, as noted, there is no lay or medical 
evidence of any complaints or treatment for a bilateral great 
toenail disability or headaches since the in-service treatment 
detailed above.  

The Board has considered the Veteran's lay statements carefully.  
In this regard, it is important to note that the Veteran himself 
does not clearly indicate that he has had either condition 
chronically since service (he seems, overall, to simply believe 
that he had these problems in service, therefore, he believes he 
should be service connected for the problems).  In any event, the 
Board must find that any statement from the Veteran that he has 
had these two problems continuously since service is of low 
probative value, outweighed by post-service medical evidence that 
clearly does not indicate such problems. 

Therefore, the Veteran's claims for service connection for a 
bilateral great toenail disability and migraine headaches must be 
denied, as the evidence fails to establish that he has the 
claimed disabilities.  There is no doubt to be resolved.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Gout

The Veteran is seeking entitlement to service connection for 
gout.  Based on his testimony at the September 2010 video 
hearing, it appears that he believes his current diagnosis of 
gout may be related to the problem he had in service with his 
ingrown toenails.  The Veteran testified that he is not sure if 
his bilateral toenail problems are related to gout or a 
combination of his gout and ingrown toenail condition.  However, 
he also testified that gout was first diagnosed in approximately 
2000, after he was put on diuretics.  The Veteran testified that 
he was prone to gout before he began taking diuretics but he did 
not realize it until he started the medication.  

The STRs do not contain any complaints, treatment, or findings 
related to gout or any other foot symptoms or disability 
reasonably associated therewith.  In this regard, while the STRs 
show that the Veteran sought treatment for problems with ingrown 
toenails, there is no indication that the ingrown toenails were 
due to gout or any other inflammatory condition involving the 
feet.  

As noted, there is no lay or medical evidence of record that 
shows the Veteran suffered from gout during service; nor is there 
any lay or medical evidence that shows he suffered from 
continuous symptoms reasonably associated with gout after 
service.  Instead, the evidence shows that the Veteran was 
initially diagnosed with "probable" gout in March 2000, more 
than 20 years after he was separated from service.  At that time, 
the Veteran sought treatment for swelling of the heel and he was 
noted to have a history of high uric acid, although he reported 
that his uric acid had not been checked recently.  The Board 
finds probative that the Veteran did not report that this was a 
recurrent problem or that he experienced similar symptoms in the 
past.  Instead, the Veteran reported that he recently experienced 
swelling, which resolved with a small amount of anti-inflammatory 
medication, and the assessment was probable gout with increased 
uric acid.  See March 2000 VA treatment record.  

In May 2004, the Veteran complained of a painful left heel after 
playing a round of golf the day before.  The Veteran reported 
that he believed his condition was most likely gout, as he 
believed he had gouty flares during the spring when he becomes 
more active and drinks less fluid.  However, the examining 
physician noted that the Veteran's condition was most likely 
Achilles tendonitis.  See May 2004 VA treatment record.  

Despite the varying diagnoses of probable gout and Achilles 
tendonitis, subsequent treatment records contain notations 
referring to intermittent flare-ups of gout, with no indication 
as to the etiology of the gout condition.  See VA treatment 
records dated February 2008 and August 2009; see also August 2004 
private treatment record from Dr. B.W.  Nevertheless, a July 2005 
VA treatment record reflects that the Veteran's diuretics caused 
his gout.  

In evaluating this claim, the Board notes that there is no 
evidence of an event, injury, or disease during service that was 
manifested by gout or symptoms reasonably associated therewith; 
nor is there evidence of continued symptoms following service 
that can or have been associated with gout.  Instead, the 
evidence reflects that the Veteran was diagnosed with probable 
gout more than 20 years after service, which is noted to be 
related to his usage of diuretics.  

The Board finds probative that no medical professional has 
attributed the Veteran's gout to his military service and the 
Board finds there is no competent and credible lay evidence of 
record that establishes a nexus between the Veteran's military 
service and gout manifested more than 20 years thereafter, as the 
Veteran has not provided competent lay or medical evidence of 
continuity of symptomatology since service.  

Therefore, based on the foregoing, the Board finds the 
preponderance of the evidence is against the grant of service 
connection for gout.  Because the evidence preponderates against 
the Veteran's claim, there is no reasonable doubt to be resolved.  
See Gilbert, supra.  

With regard to the Veteran's lay statements, the Board must find 
such an opinion is entitled to very low probative value, clearly 
outweighed by the service and post-service medical evidence of 
record which clearly indicates a problem with no connection to 
service. 

Lung Disorder
(other than sleep apnea)

The evidence does not show, nor does the Veteran allege, that he 
currently has a lung disorder (other than obstructive sleep 
apnea) that was incurred in service.  Instead, the Veteran has 
asserted that he currently has a lung disability that is due to 
herbicide exposure.  At the September 2010 video hearing, the 
Veteran testified that he has a lung condition that is a direct 
result of his sleep apnea, as his body has gotten used to not 
have as much oxygen.  He asserted, in other words, that he has 
lost lung capacity because he cannot breathe deep enough to get 
air.  

Despite this testimony, the Veteran also testified that he has 
undergone various tests, including chest X-rays, which have ruled 
out a number of things but that a lung condition has not been 
specifically diagnosed, essentially providing factual evidence 
against his own claim.   

The law provides a presumption of service connection for certain 
diseases that are associated with exposure to herbicide agents 
and that become manifest within a specified time period in a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, even if there is no 
record of evidence of such disease during the period of service.  
See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.307(a)(6).  

The law provides that a "veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such service 
to an herbicide agent . . . unless there is affirmative evidence 
to establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f).

VA recently amended its adjudication regulations to extend a 
presumption of herbicide exposure to certain Veterans who served 
in Korea.  Specifically, VA is adding a new paragraph (a)(6)(iv) 
to 38 C.F.R. § 3.307 that reads as follows:

A veteran who, during active military, naval, or air 
service, served between April 1, 1968, and August 31, 1971, 
in a unit that, as determined by the Department of Defense, 
operated in or near the Korean DMZ in an area in which 
herbicides are known to have been applied during that 
period, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to 
any such agent during that service.

See 38 C.F.R. § 3.307(a)(6)(iv), as will be amended, 76 Fed. Reg. 
4295-50 (January 25, 2011), effective February 24, 2011.  

If a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for the 
following disorders: AL amyloidosis; chloracne or other acneform 
disease consistent with chloracne; Type II diabetes; Hodgkin's 
disease; ischemic heart disease (including, but not limited to, 
acute, subacute, and old myocardial infarction, atherosclerotic 
cardiovascular disease, including coronary artery disease 
(including coronary spasm) and coronary bypass surgery, and 
stable, unstable, and Prinzmetal's angina); all chronic B-cell 
leukemias (including, but not limited to, hairy-cell leukemia and 
chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's 
lymphoma; Parkinson's disease; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); and, 
soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as 
amended, 75 Fed. Reg. 53,203 (August 31, 2010).  

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See e.g., 
Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 
(1999); 61 Fed. Reg. 57,586-589 (1996).

Notwithstanding the foregoing presumption provisions, the Federal 
Circuit Court has determined that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey 
v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).

The Veteran has asserted that he was exposed to herbicides while 
he served in the demilitarized military zone in Korea.  The 
Veteran's service personnel records reflect that he served in 
Korea from March 1970 to April 1971 and that he was assigned to 
the 2nd Medical Battalion, 2nd Infantry Division.  

In this context, the evidentiary record also contains evidence 
that shows the 2nd Infantry Division assisted the Republic of 
Korea in defending the DMZ from July 1965 through 1970.  
Therefore, while the amended regulation extending a presumption 
of herbicide exposure to Korean war Veterans has not yet been 
effectuated and there is no evidence showing that the Department 
of Defense has determined that the Veteran's unit operated in or 
near the Korean DMZ in an area in which herbicides are known to 
have been applied, the Board finds, for the purposes of this 
decision, that there is sufficient evidence to presume that the 
Veteran was exposed to herbicides during active military service.  

Nevertheless, the Board finds that the post-service medical 
evidence does not reflect that the Veteran has been diagnosed 
with a lung disability for which presumptive service connection 
is warranted based on herbicide exposure.  Indeed, the evidence 
does not reflect that the Veteran has been diagnosed with a 
respiratory cancer, including cancer of the lung, bronchus, 
larynx, or trachea, and there are no other lung disabilities for 
which presumptive service connection is warranted based on 
herbicide exposure.  As noted, the Secretary of Veterans Affairs 
has determined there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  Therefore, presumptive service 
connection is not warranted for a lung disability under 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6).

The post-service medical evidence shows that the only respiratory 
condition with which the Veteran has been diagnosed is sleep 
apnea, which will be discussed below.  Therefore, the Board finds 
that no further discussion is warranted with respect to the 
Veteran's claim of service connection for a lung disability, to 
include as due to herbicide exposure, as the preponderance of the 
evidence is against the Veteran's claim.  There is no reasonable 
doubt to be resolved.  See Gilbert, supra.  





Sleep Apnea

The Veteran is seeking entitlement to service connection for 
sleep apnea on the basis that, while this disability was not 
diagnosed until 2000, he has been accused of snoring since 
service.  

The STRs are negative for any complaints, treatment, or findings 
related to sleep apnea.  In fact, the evidence reflects that the 
Veteran consistently denied having trouble sleeping throughout 
military service, including at his separation examination in 
February 1977.  See reports of medical history.  Therefore, the 
Board finds no chronic respiratory sleep disability was noted in 
service.  

While the Veteran has reported that he was diagnosed with sleep 
apnea in 2000, the post-service evidence does not reflect a 
diagnosis of sleep apnea until January 2002, more than 20 years 
after separation from service.  The evidence reflects that the 
Veteran was referred for evaluation of snoring and witnessed 
apneic episodes and was eventually diagnosed with severe 
obstructive sleep apnea.  See private treatment records from 
Ogden Regional Medical Center, McKay Dee Hospital, and Dr. B.W., 
dated January 2002.  The Board finds probative that, when the 
Veteran is first shown to seek treatment for snoring, he did not 
report having continued problems since service or having sought 
any prior treatment.  Therefore, the Board finds the medical 
evidence is the most competent and credible probative evidence as 
to when the Veteran's sleep apnea was first diagnosed.  The Board 
also finds the medical evidence does not reflect continuity of 
symptomatology.  

Nevertheless, as noted, the Veteran has asserted that he has been 
accused of snoring since service, and the Veteran's wife (to whom 
the Veteran has been married since 1977) testified that the 
Veteran has snored and stopped breathing for the past 35 years.  

In evaluating this claim, and the other claims above, the Board 
has considered the lay evidence of record.  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence it 
finds persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 
Vet. App. at 57.  

Laypersons are competent to report symptoms that are observable 
and non-medical in nature, including symptoms such as snoring and 
difficulty breathing.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Layno v. Brown, 6 Vet. Ap. 465, 469 (1994).  

Competency of evidence differs from weight and credibility, as it 
is a legal concept determining whether testimony may be heard and 
considered by the trier of fact, while credibility is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

While the Veteran has provided competent lay evidence of 
continued snoring and difficulty breathing since service, the 
Board finds that the weight of the evidence demonstrates that the 
Veteran did not experience continuous symptoms of sleep apnea 
following service and, thus, his assertion of continuity of 
symptomatology, while competent, is not credible.  

As noted, despite the lay evidence of continued snoring and 
difficulty since service, the Veteran specifically denied having 
problems sleeping at separation from service.  His in-service 
history of symptoms at the time of service separation is more 
contemporaneous to service and is, thus, of more probative value 
than the more recent assertions made many years thereafter.  See 
Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board 
decision assigning more probative value to a contemporaneous 
medical record showing the cause of a fall than subsequent lay 
statements asserting different etiology).  

In addition, the post-service medical evidence does not reflect 
complaints or treatment related to sleep apnea until more than 20 
years after service.  This gap of many years in the record 
militates against a finding that any symptoms manifested in 
service resulted in a chronic disorder, and also rebuts any 
assertion of continuity of symptomatology since separation from 
service.  See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to 
the effect that service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  

Moreover, as noted, the Board finds probative that, when the 
Veteran was initially evaluated for snoring and apneic episodes, 
he did not report the onset of symptoms during or soon after 
service; nor did he report that his symptoms had persisted since 
service.  In this context, the Board notes that histories 
reported by the Veteran for treatment purposes are of more 
probative value than the more recent assertions and histories 
given for VA disability compensation purposes.  See Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in 
medical records when medical treatment was being rendered may be 
afforded greater probative value; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care).  

The Board has weighed the evidence of record, inclusive of the 
medical evidence and the lay evidence of continuity of 
symptomatology, and finds that the lay evidence of continuity are 
of lesser probative value than his reported history at separation 
from service, the absence of complaints or treatment for years 
after service, and his previous history of onset of symptoms 
given after service.  For these reasons, the Board finds that the 
weight of the lay and medical evidence is against a finding of 
continuity of symptomatology since service.  

In evaluating this claim, the Board also finds probative that no 
medical professional has attributed the Veteran's current 
diagnosis of sleep apnea to service.  While the Veteran has not 
been afforded a VA examination in conjunction with this claim, 
the Board finds a VA examination is not warranted because the 
information and evidence of record does not establish an in-
service event, injury, or disease to which the Veteran's sleep 
apnea may be associated.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  In addition, the Board notes that there is no 
competent lay evidence of record that establishes a nexus between 
the Veteran's military service and sleep apnea diagnosed more 
than 20 years thereafter, as the lay and medical evidence of 
record preponderates against a finding of continuity of 
symptomatology since service.  

The Board notes that the Veteran testified that his physician, 
Dr. A.A., told him that sleep apnea is frequently seen in people 
who were exposed to the herbicide Agent Orange.  At the outset, 
the Board notes that sleep apnea is not a disease subject to 
presumptive service connection under the provisions related to 
herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309(e).  In 
addition, the evidentiary record contains treatment records from 
Dr. A.A. and there is no indication in the treatment records that 
he related the Veteran's current diagnosis of obstructive sleep 
apnea to any in-service herbicide exposure.  In fact, the Board 
has carefully reviewed the medical evidence of record and finds 
there is no competent medical evidence or opinion of record 
suggesting a direct causal link between the Veteran's sleep apnea 
and his in-service herbicide exposure.  Combee, supra.  The Board 
also finds that any lay evidence of record purporting to 
establish a nexus between the Veteran's sleep apnea and in-
service herbicide exposure is not considered competent evidence, 
as the determination regarding the etiological relationship 
between a disability and herbicide exposure is one that requires 
medical expertise.  Accordingly, service connection for sleep 
apnea due to herbicide exposure is not warranted.  

Beyond the above, the Veteran's credibility comes into question 
regarding the question of whether the Veteran was actually ever 
told by a doctor of medicine that sleep apnea is frequently seen 
in people who were exposed to the herbicide Agent Orange.  The 
Veteran has made several contentions that are simply difficult to 
reasonably believe, undermining all of his claims with the Board.   

In summary, and based on the foregoing reasons and bases, the 
Board finds the preponderance of the most competent, credible, 
and probative evidence is against the grant of service connection 
for obstructive sleep apnea, and the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert, supra.  




PTSD

In addition to the general legal criteria for service connection 
mentioned above, claims for PTSD are evaluated under special 
guidelines and regulations.  In order for service connection to 
be awarded for PTSD, three elements must be present: (1) a 
current medical diagnosis of PTSD in accordance with 38 C.F.R. § 
4.125(a) (2010); (2) medical evidence of a causal nexus between 
current symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f) (2010); Cohen v. Brown, 
10 Vet. App. 128 (1997).  

With respect to the second element, if the evidence shows that 
the veteran did not serve in combat with enemy forces during 
service, or if there is a determination that the veteran engaged 
in combat but the claimed stressor is not related to such combat, 
there must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The Veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to DMS-
IV or the American Psychiatric Associations' Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994), as the 
source for criteria for the diagnosis of claimed psychiatric 
disorders.  DSM-IV provides that a valid diagnosis of PTSD 
requires that a person has been exposed to a traumatic event in 
which both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or events 
that involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and (2) 
the person's response involved intense fear, helplessness, or 
horror.  

The regulations related to claims for PTSD were recently amended.  
They now state that, if a stressor claimed by a veteran is 
related to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.

Notice, 75 Fed. Reg. 39843 (July 13, 2010) to be codified at 
3.304(f)(3) (2010).

The Veteran has asserted that he was exposed to many stressful 
events during active military service in Korea.  He has asserted 
that, while he was not engaged in combat, per se, the duties he 
performed as a medic in Korea were under combat conditions.  The 
Veteran has asserted that he traveled in the Korean DMZ, usually 
alone, to perform his duties and he was under sniper and combat 
fire, as well as mortar bombardments.  He has also asserted that 
he provided aid to accident victims who were involved in horrific 
accidents, including one individual whose brains exploded when he 
took off his helmet and another whose blood squirted out of his 
ears and nose when the Veteran began administering CPR.  

The Veteran has also asserted that he participated in a medivac 
operation from Korea to Vietnam to pick up patients.  He asserts 
that they evacuated the plane in Vietnam and took the patients 
into bunkers, where they were under fire and during which the 
plane was blown up by incoming fire.  

While the Veteran has provided several stressors to which a 
diagnosis of PTSD may be related, review of the record reveals 
that the Veteran does not have a competent diagnosis of PTSD.  
The STRs do not contain a diagnosis of PTSD and the post-service 
treatment records reflect that the Veteran has been variously 
diagnosed with ADD (also referred to as ADHD) and major 
depressive disorder.  See VA and private treatment records dated 
from 1999 to 2010.  In this regard, the Board finds probative 
that, during a mental health appointment in July 2007, the 
Veteran reported the stressor involving the medivac mission in 
Vietnam and yet, the examining physician, Dr. C.V., continued the 
diagnoses of ADHD and major depressive disorder.  

In July 2009, the Veteran's wife, who is a psychologist, attended 
an appointment with the Veteran and reported that she wanted the 
Veteran to be evaluated for PTSD and finally reveal the things he 
has reported to her over the years.  Dr. C.V. noted that, based 
on the Veteran's history and his wife's report, PTSD could be a 
possibility and rendered diagnoses of ADHD, major depressive 
disorder, and rule out PTSD.  

Subsequently, in July 2009, the Veteran was afforded a one hour 
PTSD assessment, which was conducted by a psychology fellow and 
signed off on by a psychologist, which noted the Veteran's social 
and military history, including his reported stressors, as well 
as the death of his first wife and a recent experience when his 
second wife was taken hostage by a patient.  The assessment 
report includes detailed discussion of whether the Veteran's 
symptoms meet each PTSD criterion and, after evaluating the 
Veteran, the examining physician noted that evaluation was 
difficult given that some of the traumas reported by the Veteran 
occurred after his military service.  Nevertheless, the examining 
physician diagnosed the Veteran with depression and subclinical 
PTSD, noting that the Veteran's current report of symptoms 
related to military service were subclinical and did not fully 
meet the DSM-IV diagnostic criteria for military related PTSD.  
She noted that the Veteran's reported military experiences met 
diagnostic criterion A and B of traumatic events and re-
experiencing symptoms, but that it is unlikely he met criterion C 
and D of avoidance and hyperarousal symptoms.  

The Board finds that this report provides evidence against this 
claim, indicating that the Veteran does not meet the full 
criteria for a finding that he actually has PTSD. 

Despite the diagnosis of subclinical PTSD, subsequent VA 
treatment records contain a diagnosis of rule out PTSD, as well 
as ADHD and major depressive disorder.  See VA treatment records 
dated from 2009 to 2010.  The Board notes, however, that these 
diagnoses, including specifically the diagnosis of rule out PTSD, 
do not appear to be based upon assessments or evaluations as 
detailed and thorough as the July 2009 PTSD assessment.  Indeed, 
the Board considers the July 2009 PTSD assessment to be the most 
competent, credible, and probative evidence as to whether the 
Veteran has a current diagnosis of PTSD, as the assessment is 
based on examination of the Veteran and includes a discussion of 
each diagnostic criterion for military related PTSD under the 
DSM-IV.  

In October 2010, the Veteran's physician, Dr. C.V., submitted a 
written statement which noted that the Veteran had been diagnosed 
with ADHD and PTSD.  He noted that the Veteran had been diagnosed 
with subclinical PTSD in the past but stated that, from his 
treatment of the Veteran for the past three plus years, he 
believes the Veteran clinically meets the criteria for PTSD.  He 
stated that he believes the diagnosis of subclinical PTSD was due 
to the fact that the Veteran has a hard time opening up regarding 
past traumas with those he does not know or is not comfortable 
with and is prone to shutting down and/or minimizing symptoms.  
He also stated that PTSD is a syndrome of symptoms that tend to 
increase and decrease with stressors and that, while the Veteran 
has done well with PTSD, he has also struggled to the point where 
it would affect his ability to function socially and 
vocationally.  

The October 2010 statement from Dr. C.V. is considered competent 
medical evidence.  However, the probative value of his statement 
is significantly lessened, given that the evidentiary record 
contains treatment records which reflect that he examined the 
Veteran but did not render a confirmed diagnosis of PTSD.  In 
this regard, the Board again notes that, in July 2007, before the 
PTSD assessment was conducted, Dr. C.V. noted the Veteran's 
reported stressor involving the medivac mission but continued the 
diagnoses of ADHD and major depression.  In addition, the 
evidence shows that, following the PTSD assessment, Dr. C.V. 
continued the diagnosis of rule out PTSD, without ever providing 
a confirmed diagnosis of PTSD that was related to the Veteran's 
reported stressors or based upon a thorough examination of the 
Veteran.  In this regard, the Board notes that, if Dr. C.V. did, 
indeed, diagnose the Veteran with PTSD, a record of such 
diagnosis would be included in the treatment records included in 
the evidentiary record.  There is, however, no such evidence of 
record.  See VA treatment records dated from 2009 to 2010.  

In addition, the Board notes that Dr. C.V.'s rationale regarding 
why the Veteran was diagnosed with subclinical PTSD is not 
supported by the evidence, as the PTSD assessment report reflects 
the Veteran reported all stressors that occurred during and after 
service, with no indication that he had any problem relating this 
information to the examining physician.  See July 2007 PTSD 
assessment.  

Therefore, while the October 2010 statement from Dr. C.V. 
purports to establish that the Veteran has a current diagnosis of 
PTSD, the Board finds that the most competent, credible, and 
probative evidence of record preponderates against his conclusion 
that the Veteran has PTSD.  Notwithstanding any medical record or 
report that the Veteran has PTSD at this time, a review of all 
medical evidence indicates that it is less likely as not that the 
Veteran has PTSD at this time.  The most competent medical 
evidence in this case finds the Veteran to not have PTSD at this 
time. 

Beyond the above, even if the Board did find that the Veteran 
does have PTSD at this time, the Veteran's stressors statements 
come into serious question.  The Veteran served on active duty 
from September 1969 to October 1972 and from February 1973 to 
February 1977.  He did not serve in Vietnam.  The Veteran did 
serve in Korea long after the Korea War was over.  Given these 
facts, the Veteran's apparent contention that he somehow was 
exposed to actual combat only provides evidence against his own 
credibility.  The fact that the Veteran has filed so many claims 
of questionable validity only provides more evidence against the 
Veteran's credibility.  While the Veteran has submitted some 
stressor statements that would be consistent with the work he did 
during the military, the Board cannot ignore a series of 
statements that place the Veteran's contentions in question.  
Given these facts, the Board finds that further investigation of 
the stressors is not warranted.  

Therefore, based on the foregoing reasons and bases, the Board 
finds the most competent, credible, and probative evidence of 
record preponderates against a finding that the Veteran has a 
current diagnosis of PTSD.  Without a current diagnosis of PTSD, 
further discussion regarding this claim is not needed, since the 
Veteran's claim may only be granted if he has a current 
diagnosis.  Indeed, absent proof of the existence of the 
disability being claimed, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Therefore, because the preponderance of the evidence is 
against the Veteran's claim, the benefit-of-the-doubt doctrine is 
not for application.  See Gilbert, supra.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in June and October 2008 that fully 
addressed all required notice elements and were sent prior to the 
initial AOJ decision in this matter.  The letters informed the 
Veteran of what evidence was required to substantiate his claims 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  The letters also informed the Veteran of how 
disability ratings and effective dates are assigned.  See Dingess 
v. Nicholson, supra.  Thus, the Board concludes that all required 
notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained the 
Veteran's service treatment and personnel records, as well as 
post-service treatment records from VA and private health care 
providers dated from 1999 to 2010.  Significantly, it appears 
that all obtainable evidence identified by the Veteran relative 
to his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has identified 
any other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  The 
Veteran was also afforded an opportunity to set forth his 
contentions at the hearing before the undersigned in September 
2010.  It is therefore the Board's conclusion that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of the claims on appeal.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





ORDER

Entitlement to service connection for a bilateral great toenail 
disability and migraine headaches is denied.  

Entitlement to service connection for gout is denied.  

Entitlement to service connection for a lung disorder, to include 
obstructive sleep apnea, is denied.  

Entitlement to service connection for PTSD is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


